Aug 13 2013, 7:29 am

FOR PUBLICATION


ATTORNEYS FOR APPELLANT:                         ATTORNEY FOR APPELLEE AREA PLAN
                                                 COMMISSION OF EVANSVILLE-
JAMES D. JOHNSON                                 VANDERBURGH COUNTY:
LAUREN E. DIMMITT
Rudolph, Fine, Porter & Johnson, LLP             DIRCK H. STAHL
Evansville, Indiana                              Ziemer, Stayman, Weitzel & Shoulders, LLP
                                                 Evansville, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

ROLLETT FAMILY FARMS, LLC,                       )
                                                 )
      Appellant-Plaintiff,                       )
                                                 )
             vs.                                 )       No. 82A01-1301-PL-43
                                                 )
AREA PLAN COMMISSION OF                          )
EVANSVILLE-VANDERBURGH COUNTY,                   )
VANDERBURGH COUNTY BOARD OF                      )
COMMISSIONERS, and VANDERBURGH                   )
COUNTY RECORDER,                                 )
                                                 )
      Appellees-Defendants.                      )


                APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                         The Honorable Carl A. Heldt, Judge
                           Cause No. 82C01-0908-PL-324


                                       August 13, 2013

                              OPINION - FOR PUBLICATION

CRONE, Judge
                                      Case Summary

       Rollett Family Farms, LLC (“Rollett”), owns land in Vanderburgh County along the

Ohio River. Part of this property is divided into “river camps,” which Rollett leases to

various tenants. The camps have existed in some form since at least 1938. Rollett now

wishes to sell the camps to the individual tenants; however, the camps do not meet the

requirements for subdivision as set forth in the Vanderburgh County Code (“VCC”). Rollett

filed suit against the Area Plan Commission of Evansville-Vanderburgh County (“APC”), the

Vanderburgh County Board of Commissioners, and the Vanderburgh County Recorder in an

attempt to establish that the camps fit within an exemption for “lots of record” that were in

existence prior to 1957, when the zoning and subdivision ordinances were adopted. Rollett

was not able to provide any official documentation concerning the boundaries of the camps.

Instead, Rollett relied on the testimony of long-time local residents, who testified with

varying degrees of certainty that the configuration of the camps had remained essentially

unchanged since before 1957. The trial court, relying on the lack of official documentation

of the camps’ boundaries, denied Rollett’s claims.

       Rollett now appeals, arguing that the exemption does not require written or recorded

documentation. We disagree. The plain meaning of the words “of record” require some sort

of documentation in the public records, such as a recorded plat or deed. Therefore, we affirm

the judgment of the trial court.




                                             2
                              Facts and Procedural History

       Marie Rollett owned a parcel of land in Vanderburgh County that is bordered on the

south by the Ohio River. The northern part of the parcel is farmland, and a strip along the

river consists of several river camps. The river camps were leased to various tenants, some

of whom built their own structures. Some of the tenants live there year-round and some do

not. Roth Road runs through the river camps. The camps to the south of the road and

immediately adjacent to the river have existed in some form since at least 1938. The camps

on the north side of the road were established in the 1950s. Today, there are twenty-five

camps and one additional small parcel that is used for river access. Nineteen of the camps

have structures on them.

       As part of her estate plan, Marie Rollett created Rollett Family Farms, LLC, to

manage the property. Her children are the current members of Rollett, two of whom, John

Rollett and Anne Schneider, are co-managers. The land owned by Rollett is assessed as one

tax parcel; the improvements are assessed separately, and those taxes are paid by the tenants

who own the improvements.

       In October 2008, John made arrangements to sell one of the river camps to its current

tenant. John contacted attorney Diane Bender and asked her to prepare a deed. Bender went

to the Assessor’s Office to make sure that she was completing the paperwork correctly, and

she was directed to the APC. Bender learned that, for various reasons including the size of

the lot, the conveyance would not be in compliance with the VCC’s provisions concerning

subdivisions. Bender later testified:


                                             3
       I explained the circumstance and they indicated that unless this fell within a
       certain exception … it would not … be able to be … recorded…. They said
       one of the exception[s] was if the property had been sold or leased … prior to,
       I forget if [19]56, [19]57 somewhere thereabouts.…

Tr. at 48-49. The record reflects that the VCC provisions on zoning and subdivisions were

adopted in 1957 and that certain nonconforming lots that existed prior to 1957 could be

“grandfathered in.” Id. at 52. These lots are called “lots of record.” Id. at 148. Bender

testified that she looked into the issue again in November 2011, and the Assessor

accompanied her to the APC, where she was informed that the deed could technically be

recorded, but there would be “horrendous” penalties. Id. at 54.

       Meanwhile, on August 7, 2009, Rollett filed a complaint against the APC, the

Recorder, and the County Commissioners. The complaint, as amended on January 20, 2011,

consists of four counts. Count I requested a “declaratory judgment directing that the APC be

enjoined from interfering and/or otherwise preventing the conveyance of the individual tracts

[i.e., the river camps] to third parties.” Appellant’s App. at 28. Count II alleged that the

river camps “were established prior to the enactment of the local zoning ordinance and

subdivision control ordinance” and that the tracts have “legal non-conforming descriptions

and should be recognized as separate identifiable parcels of real estate.” Id. at 28-29. Count

III alleged that compliance with a local zoning ordinance is not a requirement for recording a

deed and requested that the court direct the Recorder “to record any instruments of

conveyance or deed of the individual tracts to third parties” as long as the deeds were in

conformance with state statute. Id. at 29. Count IV alleged that VCC Section 16.04.040 is

unenforceable to the extent that it “grants to the APC and its executive director the power to

                                              4
approve instruments which convey real property interests as a condition of the instruments

being recorded.” Id. at 30 (emphasis removed).

       After Rollett unsuccessfully moved for summary judgment, the case proceeded to trial

on June 22, 2012. In preparation for his attempt to sell the camps to the tenants, John had

hired Fred Kuester to create a survey of the property, which he completed in March 2008.

Kuester testified that the lines of occupation were visible, and he relied on visual cues such

as tree lines, the way that people were maintaining the camps, and pipes or other markers that

people had placed to indicate their boundaries.

       Rollett also presented testimony from four men who had lived in or near the camps for

many years: Clarence Winiger, Louis Winiger, Ed Steinkamp, and Ronald Steinkamp. Their

testimony indicates that at least some of the camps existed as early as 1938 and that the

remaining camps were in existence by 1957. They testified with varying degrees of certainty

that the configuration of the camps had remained essentially unchanged since before 1957

and that Kuester’s survey accurately reflected the layout of the camps. Like Kuester, they

relied on visual cues such as driveways and fences to form their opinion of where the

boundaries were.

       During the trial, Rollett stipulated that the camps do not qualify for subdivision

pursuant to the current standards set forth in the VCC. Blaine Oliver, the assistant director of

the APC, testified on behalf of the APC and confirmed that the

       use as a camp ground or a river camp is … fine. [I]n the zoning ordinance
       there is a special use for a private recreation facility. And, these camps were
       established well before this requirement came into being in the … zoning code.


                                               5
        So, we consider it an implied special use as long as it’s continued to … be
       used for … a river camp or camp ground type of use.…

Tr. at 147-48. Oliver testified that the issue was not the use of the camps, but their

conveyance, and whether they qualified as “lots of record”:

       The question is are these leased parcels considered to be lots of record. You
       know, have they … changed in their size, lot of record is something that is in
       the same size and configuration as it was pre 1957. So, you know, one
       question is whether or not a leased parcel could even be considered as lot of
       record. That when Mr. Shively [Rollett’s attorney at the time] called me to
       first inquire about this, I think I told him, we’ve never had this question before.
       So, I said if you have some documentation on, you know, when these were
       established I was hoping we would have some kind of recorded drawing that
       was pre 1957, that we could see or deeds that have legal descriptions in them
       or something.

Id. at 148-49.

       Oliver further testified that the APC does not control what deeds are recorded. He

explained that the APC had developed a procedure, in cooperation with the Assessor and the

Auditor, of reviewing deeds before they are filed in order to alert the parties to potential

violations of the zoning and subdivision codes before they occur.

       On October 18, 2012, the trial court issued an order ruling in favor of the defendants.

The court found that the APC does not control what deeds are recorded.1 The court also

concluded that the camps do not qualify as lots of record:

               15.    The Real Estate has never been divided into more than one lot or
       parcel in any legally cognizable manner before or after the Plaintiff took title
       to the Real Estate, whether by conveyance, adverse possession, judicial
       partition of property jointly owned or otherwise.…



       1
           Rollett does not appear to challenge this aspect of the trial court’s ruling.

                                                        6
             16.     The recollection of the various witnesses in this case as to how
      the River Camps were divided is not consistent, and even if it were, it does not
      constitute sufficient evidence to establish legal lot lines. Indiana law is very
      specific in providing that conveyances of land, whether they create new
      property boundaries or not, be in writing and otherwise comply with the
      Statute of Frauds. I.C. § 32-21-1-1 et seq.

             ….

             18.    While Indiana recognizes the legal establishment of a public
      right-of-way by use, there is no parallel theory to establish legal descriptions of
      parcels of land in the manner Plaintiff urges.

              19.    The Plaintiff urges the court to declare that the river camps in
      question are “legal nonconforming uses” and should therefore be exempt from
      the requirements of the Subdivision Code. However, this case is not about the
      use of the subject property. It is rather about the act of subdividing the subject
      property. On that issue, there is no evidence that the property lines for the
      river camps were ever legally established or the property was ever subdivided,
      especially prior to 1957. Consequently, there exists no prior legal
      nonconforming subdivision that would be an exception to the requirements of
      the subdivision code.

Appellant’s App. at 22-23.

      Rollett filed a motion to correct error, which was deemed denied. Rollett now

appeals. The APC has filed an appellee’s brief, but the Vanderburgh County Board of

Commissioners and the Auditor have not participated in this appeal.

                                 Discussion and Decision

      The trial court issued findings of fact and conclusions thereon pursuant

to Indiana Trial Rule 52(A). Our standard of review is well-settled:

      First, we must determine whether the evidence supports the trial court’s
      findings of fact. Second, we must determine whether those findings of fact
      support the trial court’s conclusions of law. We will set aside the findings only
      if they are clearly erroneous. Findings are clearly erroneous only when the
      record contains no facts to support them either directly or by inference. A

                                              7
        judgment is clearly erroneous if it applies the wrong legal standard to properly
        found facts.

        In applying this standard, we neither reweigh the evidence nor judge the
        credibility of the witnesses. Rather, we consider the evidence that supports the
        judgment and the reasonable inferences to be drawn therefrom. To make a
        determination that a finding or conclusion is clearly erroneous, our review of
        the evidence must leave us with the firm conviction that a mistake has been
        made.

Hartley v. Hartley, 862 N.E.2d 274, 281 (Ind. Ct. App. 2007) (quoting Gregg v. Cooper, 812

N.E.2d 210, 214-15 (Ind. Ct. App. 2004), trans. denied).

        This case turns primarily on interpretation of the VCC.

        Interpretation of an ordinance is subject to the same rules that govern the
        construction of a state statute. Words are to be given their plain, ordinary, and
        usual meaning, unless a contrary purpose is shown by the statute or ordinance
        itself. Where possible, every word must be given effect and meaning, and no
        part is to be held meaningless if it can be reconciled with the rest of the statute.
        The goal in statutory construction is to determine and effect legislative intent.
        Courts must give deference to such intent whenever possible. Thus, courts
        must consider the goals of the statute and the reasons and policy underlying the
        statute’s enactment. If the legislative intent is clear from the language of the
        statute, the language prevails and will be given effect.

Hall Drive Ins., Inc. v. City of Fort Wayne, 773 N.E.2d 255, 257 (Ind. 2002) (citations and

quotations omitted); see also VCC § 1.04.020(A) (“Unless otherwise provided herein, or by

law or implication required, the same rules of construction, definition, and application shall

govern the interpretation of this code as those governing the interpretation of the Indiana

Code.”).2 In order to determine the plain and ordinary meaning of words, we may consult

English language dictionaries. Reed v. Reid, 980 N.E.2d 277, 289 (Ind. 2012).


        2
          The VCC is available online at http://www.codepublishing.com/in/vanderburghcounty/ (last visited
July 18, 2013).

                                                    8
       Rollett argues that VCC Section 17.12.120 exempts the river camps from the zoning

and subdivision ordinances. That section states: “Any lot in a recorded subdivision may be

considered suitable for building purposes. A lot of record which existed in its present

configuration and size prior to 1957, may be considered a lot suitable for building purposes.”

In addition, the zoning ordinance defines the word “lot” as “an identifiable parcel of land

having frontage on a public street or right-of-way, approved private streets, or acceptable

easements.” VCC § 17.08.030. The VCC does not define the term “lot of record,” however.

       Rollett argues that a “lot of record” is a parcel that meets the definition of “lot” in

VCC Section 17.08.030 and, pursuant to VCC Section 17.12.120, existed in its present

configuration and size prior to 1957. Rollett’s argument fails to give effect to the words “of

record.” The ordinary meaning of these words refers to something that has been officially

documented. See BLACK’S LAW DICTIONARY 1120 (8th ed. 2004) (defining “of record” as

“[r]ecorded in the appropriate records,” as in the phrase “counsel of record”); Merriam-

Webster Dictionary, http://www.merriam-webster.com/dictionary/record (last visited July 18,

2013) (defining “of record” as “being documented or attested” or “being authoritative or

sanctioned”).

       While the parties have not cited any Indiana authority that sheds light on the meaning

of these ordinances, the APC has cited a similar case from Maine, Viles v. Town of Embden,

905 A.2d 298, 304 (Me. 2006). The Vileses owned two lots, Lot 7 and Lot 21, which were

once part of a larger parcel of land. The Vileses obtained a permit to build a house on Lot 7,

which has frontage on Embden Pond. After a neighbor, Hinman, complained, the permit was


                                              9
ultimately rescinded when the Embden Appeals Board determined that it was in violation of

the Embden Shoreline Zoning Ordinance and that Lot 7 did not fit the exemption for lots of

record.

       On appeal, the Vileses argued that the Embden Appeals Board erred by concluding

that Lot 7 was not a lot of record. The exemption in the zoning ordinance provides:

       A non-conforming lot of record as of the effective date of this Ordinance or
       amendment thereto may be built upon, without the need of a variance,
       provided that such lot is in separate ownership and not contiguous with any
       other lot in the same ownership, and that all provisions of this Ordinance
       except lot size and frontage can be met.

Id. at 303 (quoting Embden Shoreline Zoning Ordinance § 4.4.1). As of 1972, when the

ordinance was enacted, Lot 7 and Lot 21 were both part of a larger parcel. The Supreme

Court of Maine held that Lot 7 did not qualify as a lot of record because it did not exist as a

separate lot in 1972:

               In Camplin v. Town of York, 471 A.2d 1035 (Me. 1984), we interpreted
       a grandfather clause that exempted “lots of record” from complying with an
       amendment to the zoning ordinance. In that case, as here, the term “lots of
       record” was undefined in the ordinance. We said that we give undefined terms
       “their common and generally accepted meanings unless the context requires
       otherwise.” Id. at 1038. We held that the term applied to lots that were
       recorded at the time of the amendment and did not apply to lots that were
       developed or subdivided after the date of the amendment. Id. at 1039.

               Applying the common and generally accepted definition of “lots of
       record” from Camplin, we agree with Hinman that the Board erred as matter of
       law when it concluded that Lot 7 was a nonconforming lot of record in 1972.
       In 1972 Lot 7 did not exist as a separate lot. It was only part of a larger tract of
       land. Lot 7 did not become a separate lot until its boundaries were described
       in the 1980 deed from the owner of the larger tract to the Crosses [who owned
       Lots 7 and 21 prior to the Vileses], and it did not become a lot of record until
       the 1980 deed was recorded, which was after the effective date of the
       Ordinance.

                                               10
Id. at 304.

       We find this reasoning persuasive and conclude that the phrase “of record” indicates

that the lots must be documented by a public record such as a recorded deed or plat. The

inclusion of the words “of record” reflects an intent to create objective, reliable criteria for

determining what lots are exempt from the zoning and subdivision ordinances. While there is

some official documentation regarding the river camp structures, such as the property tax

records and a 1957 quadrangle map created by the government, there is none pertaining to the

boundaries of the individual camps, and Rollett does not contend otherwise.

       Rollett contends that Oliver’s testimony is consistent with its interpretation of the

phrase “lot of record.” We disagree. Oliver testified:

       The question is are these leased parcels considered to be lots of record. You
       know, have they … changed in their size, lot of record is something that is in
       the same size and configuration as it was pre 1957. So, you know, one
       question is whether or not a leased parcel could even be considered a lot of
       record. That when Mr. Shively [Rollett’s attorney at the time] called me to
       first inquire about this, I think I told him, we’ve never had this question before.
       So, I said if you have some documentation on, you know, when these were
       established I was hoping we would have some kind of recorded drawing that
       was pre 1957, that we could see or deeds that have legal descriptions in them
       or something.

Tr. at 148-49. Oliver recognized that being the same size and configuration prior to 1957 is a

requirement for exemption, but he also indicated that he expected to see documentation such

as a recorded drawing or deed.

       To the extent that Rollett is arguing that the zoning and subdivision ordinances are

unenforceable because they interfere with vested property rights, we disagree. Rollett cites


                                               11
Town of Avon v. Harville, which states:

       Generally, a zoning ordinance is subject to vested rights in the property of
       persons acquired prior to the enactment of a zoning restriction. Lutz v. New
       Albany City Plan Com’n., 230 Ind. 74, 81, 101 N.E.2d 187, 190 (1951). Such
       ordinances ordinarily may not be applied retroactively so as to disturb existing
       uses of the property. Id. at 80, 101 N.E.2d at 189. Moreover, the use of land
       or buildings may be protected from existing zoning restrictions if the use is one
       which existed and was lawful when the restrictions became effective and
       which continued to exist since that time. Metropolitan Dev. Com’n v.
       Goodman, 588 N.E.2d 1281, 1285 (Ind. Ct. App. 1992).

718 N.E.2d 1194, 1198-99 (Ind. Ct. App. 1999), trans. denied (2000). Town of Avon and the

cases cited therein dealt with whether a nonconforming use was permissible. In this case, the

APC concedes that use of the property as a campground is a permissible nonconforming use.

Rollett is not being prevented from using the property the same way that it did prior to 1957;

it is being prohibited from creating new nonconforming lots that were not formally or legally

established prior to 1957.

       In sum, we conclude that a lot of record must be documented by a public record such

as a recorded deed or plat. Because there is no evidence that the boundaries of the camps are

set forth in any public record, the trial court correctly found that the exemption does not

apply. Therefore, we affirm the judgment of the trial court.

       Affirmed.

ROBB., C.J., and FRIEDLANDER, J., concur.




                                              12